UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6943


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TOMMY DANIEL HELMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:08-cr-00367-TLW-1)


Submitted: December 10, 2020                                  Decided: December 22, 2020


Before WYNN and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tommy Daniel Helms, Appellant Pro Se. Arthur Bradley Parham, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Daniel Helms appeals the district court’s order denying his motion for a

sentence reduction.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Helms,

No. 4:08-cr-00367-TLW-1 (D.S.C. filed June 2 & entered June 3, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2